Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Pazoo, Inc. (the “Company”) on Form 10-Q for theperiod endedJune 30, 2015, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Benjamin Hoehn, Acting Chief Financial Officer of the Company,certify, pursuant to 18 U.S.C. Section 1350, as adopted by the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Benjamin Hoehn Acting Chief Financial Officer August 19, 2015 This certification is made solely for purpose of 18 U.S.C. Section 1350, subject to the knowledge standard contained therein, and not for any other purpose.
